This cause coming on to be heard before the Court en banc
upon the application of the appellants for an order of the Supreme Court superseding that certain order in the above entitled cause on the 20th day of February, *Page 496 
1935, granting to the appellees a temporary injunction and other temporary relief, and the Court having heard and considered the arguments of counsel for and against the granting of the said application, is of the opinion that the application for a supersedeas should be denied but without prejudice to the rights of the appellants, B. W. Strickland and E. K. DeLoach, to seek a remedy at law in any appropriate legal action which seems to them to be desirable, therefore the said application for a supersedeas be and the same is hereby denied without prejudice as aforesaid.
Supersedeas denied without prejudice.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J. J., concur.